On April 1,1991, the Defendant’s sentence for Sexual Assault was revoked and he was sentenced to ten (10) years at the Montana State Prison. The Defendant shall successfully complete the Sexual Offender Program at the Montana State Prison prior to becoming eligible for parole.
On April 23,1992, the Defendant’s application for review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michael Moore, Legal Intern from the Montana Defender Project. The state was represented by Karen Townsend, Deputy County Attorney, from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
*12The Sentence Review Board wishes to thank Michael Moore, Legal Intern from the Montana Defender Project and Karen Townsend, Deputy County Attorney from Missoula for there assistance to the defendant and to this Court.